      Case 7:19-cv-11730-PMH-AEK
Case 7-19-cv-11730-PMH    Document Document
                                   104 Filed105  Filed on
                                             in NYSD   01/27/21  Page 1Page
                                                          01/26/2021    of 1 1 of 1



                                J ON AT HAN M. P R O M AN , E S Q .
                                 30 WALL STREET, EIGHTH FLOOR
                                  NEW YORK, NEW YORK 10005            The parties' request to adjourn the
                                       (9 1 7 ) 5 2 4 -7 5 6 6        conference scheduled for March 30,
                                   JPROMAN@PROMANLAW.COM
                                                                      2021 is denied.
 January 26, 2021
                                                                      SO ORDERED.
 Via ECF
                                                                      _______________________
 Hon. Philip M. Halpern                                               Philip M. Halpern, U.S.D.J.
 United States Courthouse
 500 Pearl Street                                                     Dated: New York, NY
 New York, NY 10007                                                          January 27, 2021
 Re: Ohr Somayach/Joseph Tanenbaum Educational Center v. Farleigh International Limited
     Case No. 19-cv-11730 (PMH) (AEK)

 Dear Judge Halpern:

        On behalf of Plaintiff-Counterclaim Defendant Ohr Somayach/Joseph Tanenbaum

 Educational Center, and jointly with Defendant-Counterclaim Plaintiff Farleigh International

 Limited, we write to request an adjournment of the conference currently scheduled for Tuesday,

 March 30, 2021.

        The parties are actively engaged in discussions regarding a potential resolution. To help

 facilitate those discussions, all discovery deadlines have been held in abeyance pursuant to the

 Hon. Andrew E. Krause’s Order, dated January 25, 2021 [dkt. no. 103]. Accordingly, the parties

 respectfully request that the Court adjourn the March 30, 2021 conference, to a date (if any) to be

 determined at a later time.

        The parties thank the Court for its time and consideration.

                                              Respectfully submitted,

                                              /s/ Jonathan M. Proman

                                              Jonathan M. Proman

 cc (via ECF): All counsel of record
